Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein a pre-defined check plan", but claim 1 fails to disclose the pre-defined check plan and even though it is “a” pre-defined check plan, the “wherein a pre-defined check plan” shows that claim 1 discloses it, but there is no disclosure of the limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 recite the limitation “wherein the navigation sensor.”  There is insufficient antecedent basis for this limitation in the claim.  Claims 2 nor 3 for which the claims depend on disclose a navigation sensor.
Claim 9 recites the limitation “wherein the navigation sensor is an INS.”  Examiner states that INS is not a term in the art and the specification nor the claim defines the abbreviation.  Examiner interprets INS to be an inertial navigation system.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a machine (claims 1-11).  Accordingly, claims 1-11 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A handheld diagnostics device configured to perform one or more medical examinations of a patient, said diagnostics device comprising:
-at least one diagnostics sensor; and
-a processor;
-wherein, for at least one given medical examination of the medical examinations, said processor is configured to:
	-provide a user with instructions for performing the given medical examination;
	-operate the at least one diagnostics sensor to acquire medical data from a body of a patient;
	-verify that the acquired data meets pre-defined standards; and
	-transmit the acquired medical data to a remote workstation of a trained personnel.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because providing instructions on performing a medical examination to verify the pre-defined standards is managing interactions between people and providing instructions.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination if the acquired data meets pre-defined standards can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A handheld diagnostics device configured to perform one or more medical examinations of a patient, said diagnostics device comprising:
-at least one diagnostics sensor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 136); and
-a processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 111, 118);
-wherein, for at least one given medical examination of the medical examinations, said processor is configured to:
	-provide a user with instructions for performing the given medical examination;
	-operate the at least one diagnostics sensor to acquire medical data from a body of a patient (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 118);
	-verify that the acquired data meets pre-defined standards; and
	-transmit the acquired medical data to a remote workstation of a trained personnel (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 111, 119).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies transmitting via a central system, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) (para. 119-120).
Claim 3: The claim specifies the central system routing data to a remote workstation, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) (para. 119-120).
Claim 4: The claim specifies the process to further provide questions to patients, receive answers, and transmit the answers to remote workstation, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) (para. 157).
Claim 5: The claim specifies a pre-defined check plan, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 6-9: The claims specify the specific sensors, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 10: The claim defines the pre-defined standards, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 11: The claim specifies the processor configured to identify the patient, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) (para. 125).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as provide a user with instructions, operate diagnostics sensor, transmit the medical data e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); verify the acquired data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4 and 11, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2 (transmit via a central system), 3 (route the acquired data to remote workstation), 4 (provide questions, receive answers, transmit to remote workstation) e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 11 (identify the patient) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-11
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yoo (U.S. Publication No. 2011/0015504).
As per claim 1, Yoo teaches a handheld diagnostics device configured to perform one or more medical examinations of a patient, said diagnostics device comprising:
-at least one diagnostics sensor; and
-a processor;
-wherein, for at least one given medical examination of the medical examinations, said processor is configured to:
	-provide a user with instructions for performing the given medical examination (Yoo: para. 18; para. 85; Generating commands in order to complete a medical examination.);
	-operate the at least one diagnostics sensor to acquire medical data from a body of a patient (Yoo: para. 25-30; Using different diagnostics sensor to gather medial information about the patient.);
	-verify that the acquired data meets pre-defined standards (Yoo: para. 85; Monitoring use conditions of the medical examination device and correcting errors while monitoring the use conditions.); and
	-transmit the acquired medical data to a remote workstation of a trained personnel (Yoo: para. 37; para. 67; para. 81; Transmit information received wirelessly to a remote doctor.).
As per claim 2, the device of claim 1 is as described.  Yoo further teaches wherein said processor is configured to perform said transmit via a central system (Yoo: para. 64; Transmit information to a remote server.).
As per claim 3, the device of claim 2 is as described.  Yoo further teaches wherein said central system automatically routes the acquired medical data to the remote workstation of the trained personnel out of a plurality of trained personnel, wherein the trained personnel is available for receiving the acquired medical data (Yoo: para. 48) and at least one other trained personnel out of the plurality of trained personnel is not available for receiving the acquired medical data (Yoo: para. 72; May transmit medical data.).
As per claim 4, the device of claim 1 is as described.  Yoo further teaches wherein said processor is further configured to: 
-provide said user with one or more questions relating to the patient, at least some of the questions designed to provide data relating to the patient's medical condition (Yoo: para. 130; display Q&A);
-receive answers to the one or more questions (Yoo: para. 130; prepare and display Q&A); and
-transmit said answers to said remote workstation (Yoo: para. 130; prepare and display Q&A).
As per claim 5, the device of claim 1 is as described.  Yoo further teaches wherein a pre-defined check plan associated with the patent defines a list of the one or more medical examinations to be performed on the patient (Yoo: para. 49; para. 72; Medical examination form.). 
As per claim 6, the device of claim 1 is as described.  Yoo further teaches wherein the diagnostics sensor is an image based diagnostics sensor (Yoo: para. 26; para. 86; image sensor.).
As per claim 7, the device of claim 1 is as described.  Yoo further teaches wherein the diagnostics sensor is a sound based diagnostics sensor (Yoo: para. 27; A stethoscope sensor providing audio signals of sounds generated from the body of the patient.). 
As per claim 8, the device of claim 2 is as described.  Yoo further teaches wherein the navigation sensor is a camera (Yoo: para. 34-35; Capsule endoscope). 
As per claim 9, the device of claim 3 is as described.  Yoo further teaches wherein the navigation sensor is an INS (Yoo: para. 34-35; Position controller regulating position and posture of capsule endoscope.). 
As per claim 10, the device of claim 1 is as described.  Yoo further teaches wherein the pre-defined standards are at least one of:
(a) a required length of reading;
(b) a minimal recorded sound volume;
(c) a minimal recorded sound quality;
(d) a minimal pressure against the patient's body;
(e) a maximal pressure against the patient's body;
(f) a maximal allowed movement of the diagnostics device during acquisition of readings (Yoo: para. 85; standard degree or position information);
(g) a type of image reading (Yoo: para. 85);
(h) a required image reading zoom;
(i) a required image reading height;
(j) a required image reading matching to predefined reference; and
(k) a minimal page quality.
As per claim 11, the device of claim 1 is as described.  Yoo further teaches wherein the processor is further configured to automatically identify the patient (Yoo: para. 69; para. 73).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quy – WO 2006/138680A1 – Teaches a system for transmitting patient information to a remote physician wirelessly.
Shaya – U.S. Publication No. 2017/0324930 – Provides a real-time virtual medical examination using a diagnostic device.
Olson et al. – U.S. Publication No. 2013/0172906 – Provides a robotic control of a medical device to analyze a patient located remotely.
Hummel et al. – DE 10065558A1 – Provides an interactive service platform of a medical diagnostic system.
Calhoun et al. – WO 2006119396A2 – Enhancing medical delivery to patient population by remotely located physicians.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3686